Citation Nr: 9935291	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  90-53 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Leighton Cornett, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision, in which 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) declined to reopen the appellant's previously 
denied claim for service connection for residuals of a head 
injury.  The Board reopened the claim in July 1991, and 
remanded the case to the RO for further development.

By decision dated in February 1992, the Board denied the 
appellant's claim for service connection for residuals of a 
head injury.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In July 1993, the Court issued a 
memorandum decision which noted that, based upon the facts of 
the case, the Board "should have obtained a neuropsychiatric 
examination."  The Court vacated the Board's decision and 
remanded the claim for further proceedings.  [citation redacted]. 
In January 1994, the Board 
remanded the case to the RO for further development.  A VA 
diseases/injuries of the brain examination was conducted in 
May 1994.

By decision dated in December 1994, the Board once again 
denied service connection for residuals of a head injury.  
Subsequently, the appellant appealed that decision to the 
Court.  In a February 1997 memorandum decision, the Court 
noted the May 1994 examination report, which the Board relied 
upon in its decision, was inadequate for evaluation purposes.  
The Court further noted that the examination report should 
have been returned by the Board for "clarification."  The 
Court proceeded to vacate the Board's decision and remand the 
claim for further proceedings.  [citation redacted].  In November 1997, the Board remanded the 
case to the RO for further development.  Following completion 
of the requested development, the RO returned the case to the 
Board for further appellate review.

In July 1999, the undersigned undertook additional 
development of this claim by requesting a medical advisory 
opinion from the Chief of Staff of the Albuquerque, New 
Mexico VA Medical Center (VAMC).  The appellant and his 
attorney were notified of this additional development by 
letter dated on July 9, 1999.  On July 15, 1999, the Board 
received an advisory opinion from the Chief of Neurology 
Service of the Albuquerque VAMC.  By letter dated on August 
9, 1999, the appellant's attorney was provided a copy of the 
advisory opinion, and given an additional 60 days to submit 
additional evidence or argument.

The Board notes that, in a Form 21- 4138 filing dated in 
February 1998, the appellant requested a personal hearing 
before the RO.  However, on March 30, 1998, the appellant 
contacted the RO by phone in order to cancel his hearing 
request.  As reason therefor, he indicated that he desired 
that development of his claim be completed and that a 
decision be rendered.  The Board will proceed accordingly.

The Board further notes that, in a Form 21- 4138 filing dated 
in February 1999, the appellant raised the issues of service 
connection for posttraumatic stress disorder (PTSD) and an 
increased rating for hemorrhoids.  These claims are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's left occipital headache disorder stems 
from an in- service head trauma injury.

3.  The appellant's vertigo disorder is not causally related 
to his head trauma injury, or any other event, which occurred 
during active service.

4.  The appellant's cognitive disorder is not causally 
related to his head trauma injury, or any other event, which 
occurred during active service.


CONCLUSIONS OF LAW

1.  A left occipital headache disorder was incurred during 
active service.  38 U.S.C.A. § 1110, 1131 and 5107 (West 
1991).

2.  A vertigo disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110, 1131 and 5107 (West 
1991).

3.  A cognitive disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110, 1131 and 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the RO has obtained all available 
relevant private and VA medical records, the RO has obtained 
clarification of the May 1994 examination report, and the 
Board has obtained a medical advisory opinion from the Chief 
of Neurology Service of the Albuquerque VAMC.  The record 
does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  However, where the evidence 
preponderate against the merits of a claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

The appellant contends, in essence, that he manifests 
residual disability, claimed as headaches, vertigo and memory 
loss, as a result of an in- service head injury.  
Specifically, he contends that he began to experience 
recurrent headaches and vertigo following an incident in 
which the left side of his head was hit by a practice 
grenade.  Thereafter, he continued to voice complaint of 
these symptoms to medics and doctors but, because he was 
involved in combat, they could not do anything for him and 
these complaints were not documented.  He later developed 
memory loss which, he believes, is related to his in- service 
head trauma.

Lay statements and affidavits of record, submitted in 1979, 
attest to the appellant's complaint of headaches during, and 
according to one individual, after service.  One affidavit 
attested to the appellant's in- service complaint of feeling 
"groggy" following the head injury.

Service medical records show that the appellant sustained a 
slight cut on the head after being hit by a grenade in 
November 1943.  It was reported that no further treatment was 
necessary.  In December 1943, he was treated for complaint of 
pain behind his neck and a history of having been hit by a 
grenade was reported.  In January 1944, he was treated for 
cough and headache.  Nowhere in the service medical records 
are there any complaints of vertigo, memory loss or headaches 
subsequent to January 1944.  At separation from service, he 
was found to be neurologically normal.  His separation 
examination report, dated in November 1945, reflects no 
complaints or findings associated with a head injury.

In January 1966, the appellant filed his original claim for 
residuals of "head injury."  On his application form, he 
noted "n/a" where he was requested to list the civilian 
physicians from whom he received treatment for the condition 
claimed both during and since his separation from service.  
On VA neuropsychiatric examination, dated in February 1966, 
he complained of left- sided headaches and inability to 
sleep.  Neuropsychiatric examination was negative for 
evidence of traumatic encephalopathy or memory impairment.  
An x- ray of the skull showed no fracture, either recent or 
old.  There was no evidence of any abnormal intracranial 
calcifications.

In a letter dated in July 1979, Philip M. Prieto, M.D., 
reported that the appellant had been his patient since 
approximately 1946.  At that time, Dr. Prieto had treated the 
appellant for headaches and severe pain on the lower left 
side of the head.  The appellant had reported having been hit 
on the back of the neck while in service, and examination 
revealed a small scar which indicated a prior injury.  The 
medication prescribed helped the appellant temporarily, but 
it was anticipated that the pain would continue and the 
medication would only help temporarily.  Another letter, also 
dated in July 1979, reveals that Dr. Prieto referred the 
appellant to a neurosurgeon.

Medical records from R.E. Thomason General Hospital, dated in 
December 1981, reveals the appellant's inpatient treatment 
for acute posterior inferior myocardial infarction and adult 
onset diabetes mellitus, Type II, diet controlled.  In 1988, 
he received VA inpatient treatment following a two- vessel 
coronary artery bypass graft.  He had an underlying diagnosis 
of arteriosclerotic coronary vascular disease.  It was noted 
that he had a 43 pack per year history of smoking.

A VA outpatient treatment record, dated in November 1989, 
reveals the appellant's report of dizziness and vertigo of 
"11/2 to 2 months" duration.  He also complained of losing 
his memory "at times," and that the back of his head hurt.  
He was diagnosed with "syncopal episodes due to poor 
cerebral circulation" by the Ear, Nose and Throat Clinic.  
He was also given assessments of non- insulin dependent 
diabetes mellitus, benign paroxysmal postural vertigo v. 
postural hypertension, muscle contraction headaches and old 
recurrent headaches.

In a letter dated in June 1990, Armendo Nahle Cavazos, M.D., 
reported that he had treated the appellant for multiple 
complaints and complications related to juvenile diabetes 
"since 1944."  He also reported that the appellant had 
shown evidence of a blow behind the left ear resulting in 
pain.

In a letter dated in July 1991, Dr. Prieto further reported 
that the appellant's headaches had affected his hearing and 
eyesight.  Dr. Prieto also reported that he had last treated 
the appellant in 1979.

A January 1992 VA clinical outpatient treatment record 
reveals the following comment by a VA examiner:

"[The appellant] wishes to know if the 
grenade explosion could have led to his head 
pain, which it could have.  But there is no 
way to prove a relationship other than per the 
patient's report at this time."

Additional records show continued complaint of headaches and 
additional diagnoses of peripheral venous insufficiency and 
peripheral arterial insufficiency.  

On VA neurological examination in May 1994, the appellant 
complained that he was unable to concentrate and had left 
occipital pain due to a head injury he received during 
service.  He reported that he had lost consciousness for an 
unknown period of time following the injury.  He had 
additional complaint of dizziness.  The examiner noted that 
getting a decent history from the appellant was very 
difficult.  Examination showed no sensory loss in the left 
occipital area with mild pain on palpitation.  In the 
impression section of the examination report, the examiner 
stated:

"Patient shows evidence of a left occipital pain 
post traumatic, present for an unusually long 
period of time, a little over 50 years.  Some type 
of greater occipital neuritis would have definite 
consideration as would muscle contraction pain in 
this region.  In view of the length of time he has 
been complaining of this I would suspect that there 
might well be some psychological overlay as is not 
directly related to the above trauma and more 
likely related to age related changes or possibly 
early Alzheimer's."

VA outpatient treatment records, dated in 1997, reveal 
continued complaint of headaches and dizziness.

On a March 1998 neurological examination, conducted by the 
neuropsychiatric physician who conducted the May 1994 VA 
neurological examination, the appellant's wife reported that 
his mentation continued to worsen.  She related his constant 
irritability as a manifestation of his head pain.  He also 
manifested sleep difficulty and depression.  Neurological 
evaluation revealed evidence of progressing dementia and some 
significant aphasia, probably Alzheimer's.  It was the 
examiner's opinion that the appellant's left occipital pain 
was probably less of a problem, although it was hard to tell 
because his memory was so poor.  He also seemed to be getting 
some myopathic changes with weakness in the proximal muscles.

In October 1998, the neuropsychiatric physician who conducted 
the May 1994 VA neurological examination was provided the 
claims folder and clarification was requested of his previous 
opinions regarding the issue of whether any current 
disability manifested by the appellant was attributable to 
his in- service head trauma.  In response, the 
neuropsychiatrist offered the following opinion:

"As noted in my prior report, I do not think that 
the [appellant's] memory difficulty as it is 
currently is directly related or even indirectly 
related to the head trauma.  On looking through 
the old records, which are quite voluminous, it 
appears that he has claimed vertigo and headache 
as a residual from this head injury in the past.  
According to the old records from some time back, 
there was no complaint of concentration difficulty 
following the head injury.  There was some 
evidence of depression afterwards, but I do not 
find any definite evidence that he had been 
complaining of concentration problems until 
recently.  The first I can tell is a neurologic 
workup done in 1992 when they mention that he had 
the headache and pain in the head, which has been 
the main complaint since this head injury in WWII, 
but he also was complaining of concentration 
difficulty.  As far as I can tell from the 
neurologic workup at that time, no definite memory 
problem was found.

Subsequently, in 1993, one or two workups showed 
that he seemed to have some difficulty 
understanding on one or two occasions, which was 
felt perhaps due to difficulty hearing, but up 
until 1992 I can find no definite statements or 
workup for any difficulty with concentration or 
memory problems, and no difficulties with 
mentation were found on examination prior to a few 
reports of some difficulty understanding in 1993.  
I would suspect that in 1992 when he first was 
complaining of the concentration was probably the 
onset of his current difficulty with mentation, 
which has gradually progressed and progressed 
quite significantly since then to the severe 
dementia that I had noted in my last report.  As I 
continue to indicate, I do not feel that this is 
in any way related to the head trauma for several 
reasons.

Firstly, as far as I can tell, between 1942 and 
probably 1992, in about a 50- year period, his 
main complaint from this injury was vertigo and 
headaches, not specifically difficulty with 
mentation and no difficulty with mentation was 
noted prior to about 1993.  Secondly, the head 
trauma would not at this point cause a progressive 
dementia that would have started in approximately 
1992 and have reached this severity at this point.  
As noted, I cannot relate the head trauma in 1942 
to the onset of a dementia 50 years later and 
suspect fairly strongly, as my records previously 
indicate, that this is Alzheimer's and not a head 
trauma related problem.

If this is still a question, you might have 
another neurologic opinion, although I think it 
extremely unlikely that anybody would be able to 
put together this moderately progressive severe 
dementia over the past five to six years with his 
head trauma over 50 years ago."

In July 1999, the Board referred the appellant's claims 
folder to the Chief of Staff of the Albuquerque, New Mexico 
VAMC for medical advisory opinion as to the following 
question:

"Is it least as likely as not that any current 
disability, to include the appellant's complaint 
of headaches and vertigo, is related to his head 
trauma in service?"

In a letter dated in July 1999, VA Chief of Neurology service 
indicated that his review of the claims folder revealed that 
the appellant appeared to voice separate complaint of 
headaches, vertigo and cognitive changes as related to his 
in- service head trauma.  A verbatim transcription of his 
findings and conclusions is as follows:

"Review of the medical and legal records states 
that the appellant claims that he was hit in the 
left occipital region of his head with a grenade 
about 1943.  Most reports state that the grenade 
was a practice round and did not explode.  In one 
report the appellant claims he was knocked 
unconscious while another report states that he 
did not lose consciousness.  One report states 
that he suffered a small occipital cut.  All 
reports state that he was not hospitalized and 
able to return to duty.  Some time after the head 
injury, he claims to have developed headaches that 
have persist[ed] [sic] through 1998.

Descriptions of the type of headache are not well 
documented in the chart.  In 1992, the headache 
was described as being in the left posterior part 
of the head and felt like a pressure.  Multiple 
neurological exams have failed to find focal 
numbness in the scalp or marked focal pain in the 
left occiput.  In 1966 a skull x- ray did not show 
evidence of an old occipital bone fracture or any 
head fractures.  He has been tried of varying 
medications with varying success.  My overall 
review suggests that although the headaches were 
frequent, they were not disabling and he was able 
to hold jobs, live a normal life.

The patient has complained to multiple physicians 
over a period of 50 years that he had headaches 
mainly centered in the left occiput.  This is the 
location of the original grenade injury.  I cannot 
give a specific diagnosis for the headaches based 
upon my review of the medical records.  However, I 
do find the evidence consistent that the headaches 
could somehow be due to the claimed head trauma.  
Post traumatic headaches are a recognized disorder 
but they usually develop in individuals who have 
experienced more extensive head trauma.  The 
patient has a ganglion removed elsewhere in his 
body.  It is thus possible, but not too likely, 
that the head pain could be a ganglion that 
originated when a cutaneous nerve was damaged from 
grenade trauma.

Complaints of vertigo and dizziness first appeared 
in the 1990's.  I could find no mention of this 
problem at the time of the head injury or in the 
early intervening years.  Dr. Prieto in his letter 
states that he took care of Mr. [redacted] in 1946 for 
only headaches and not dizziness or vertigo.  In 
recent years, the patient has developed diabetes 
mellitus, coronary heart disease with two 
myocardial infarctions and has required bypass 
surgery.  I found no neurologic exam that 
carefully delineated abnormalities in the 
vestibular system.

I feel the patient developed dizziness and 
possibl[y] [sic] vertigo long after the grenade 
head injury and the two are not related.  I feel 
the dizziness and vertigo are more likely 
associated with loss of position sense in the feet 
from the diabetes mellitus and from 
cerebrovascular insufficiency to the brainstem 
associated with his overall vascular disease from 
his diabetes mellitus and smoking.

Complaints of cognitive disorder did not appear 
until the late 1980s and 1990s.  Dr. Prieto did 
not mention any cognitive problems when he treated 
the patient in 1946.  [The VA examiner] in 1966 
did not find evidence of traumatic encephalopathy 
on his exam.  The more recent cognitive decline 
was noted by Dr. Crouse in 1994.  It is not clear 
whether the cognitive problems have been 
progressive.

I feel that the original grenade injury is not 
related to the recent cognitive decline.  Post 
traumatic encephalopathy or traumatic brain injury 
is the only reasonable diagnosis that could be 
associated with the head trauma.  However, post 
traumatic encephalopathy has the most severe 
memory loss and cognitive dysfunction immediately 
after the head injury and slowly improves to 
varying degrees over several years.  The patient 
is now 75 years old and his illness is more likely 
a dementia, such as Alzheimer's disease.  Although 
some authors have considered head trauma as a 
predisposing factor in Alzheimer's disease, there 
is presently insufficient scientific evidence to 
establish a causal relationship.

II.  Service connection for residuals of a head injury

As stated above, the appellant contends that he manifests 
residual disability, claimed as headaches, vertigo and memory 
loss, as a result of an in- service head injury.  The Board 
will address each of these claimed residuals separately 
below.

A.  Headache disorder disability

The evidence of record does show that the appellant was 
treated for a slight cut on the head after being hit by a 
grenade during service.  He voiced complaint of headache on 
two separate occasions, but his service medical records are 
silent as to complaint of headaches following January 1944.  
He was given a "normal" neurological diagnosis on his 
separation examination dated in November 1945.  A VA 
neuropsychiatric examination, dated in February 1966, failed 
to find any evidence of traumatic encephalopathy, skull 
fracture, or abnormal intracranial calcifications.

Largely based upon the appellant's lay history, Dr. Prieto 
and Dr. Carvazo appear to relate the appellant's complaint of 
headache and severe pain to his in- service injury.  In both 
cases, some evidence of past injury to the neck was noted.  
In May 1994, a VA neuropsychiatrist provided opinion that the 
appellant showed "evidence of a left occipital pain post 
traumatic" present for a little over 50 years, but he also 
suspected some psychological overlay for these complaints 
that were more likely related to age related changes.  This 
examiner's subsequent examinations continued to focus on the 
appellant's progressing dementia.  In July 1999, VA Chief of 
Neurology opined that the evidence was "consistent" with a 
finding that the headaches could "somehow" be due to the 
in- service head trauma.  However, he noted that 
posttraumatic headaches usually develop in individuals who 
have experienced more extensive head trauma.

The Board is of the opinion the evidence is in relative 
equipoise concerning the merits of this claim.  On the one 
hand, neurological examinations in service and in 1966 found 
no evidence neurological abnormality or traumatic 
encephalopathy.  On the other hand, recent VA examinations 
more remote in time do find some evidence of left occipital 
pain which is consistent with a post traumatic head injury.  
With application of the benefit of the doubt rule, the Board 
concludes that the appellant's left occipital headache 
disorder stems service from his in- service head trauma 
injury.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

B.  Residual vertigo disorder disability

The appellant contends that he first began to experience 
vertigo following his in- service head trauma injury.  He did 
not voice complaint of vertigo during service, on his 
original application for service connection in January 1966, 
or at his VA neuropsychiatric in February 1966.  Medical 
records from R.E. Thomason General Hospital, Dr. Prieto, and 
Dr. Cavazos also do not note any complaint of vertigo.  
Rather, his first complaint of syncopal episodes, manifested 
by complaint of dizziness and vertigo, is recorded in a VA 
outpatient treatment record dated in November 1989.  His 
contentions of chronic vertigo disability since service are 
not supported by the clinical evidence of record and are 
contradicted by his own report of medical history in 1989.  
As such, the Board finds, by a preponderance of the evidence, 
that the appellant's vertigo disability was first manifested 
many years following his separation from service.

Notwithstanding the above, the appellant still contends that 
his vertigo disability stems from his in- service head trauma 
injury.  He has provided his own opinion as to a causal 
relationship but, as a lay person, he is not qualified to 
render opinion which requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  At the time he was first 
treated for complaint of dizziness and vertigo, he was 
diagnosed with "syncopal episodes due to poor cerebral 
circulation."  In a recent opinion, VA Chief of Neurology 
Services also opined that his symptoms were more likely 
associated with his diabetes mellitus and his cerebrovascular 
insufficiency to the brainstem.  In any event, the examiner 
indicated that the appellant's complaints of dizziness and 
vertigo are "not related" to his in- service grenade head 
injury.

Based upon the above, the Board further finds, by a 
preponderance of the evidence, that the appellant's vertigo 
disorder is not causally related to his head trauma injury, 
or any other event, which occurred during active service.  As 
such, the benefit of the doubt rule is not for application on 
this claim.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

C.  Residual memory loss disability

Finally, the appellant contends his memory loss disability is 
related to his in- service head trauma.  He does not allege, 
and it is not shown, that he experienced memory loss during 
service.  His February 1966 neuropsychiatric examination 
showed no memory impairment or evidence of traumatic 
encephalopathy.  Rather, he first complained of losing his 
memory "at times" to a VA examiner in November 1989.  A VA 
neuropsychiatrist and VA Chief of Neurology Services have 
provided opinion that the appellant's late onset memory loss 
problems are likely the manifestation of a dementia illness 
similar to Alzheimer's Disease.  Both examiners have 
unequivocally dissociated his cognitive disorder from his in- 
service head injury.  As stated above, the appellant's lay 
opinion of a causal relationship between his memory loss 
problems and his in- service injury holds no probative value.  
Espiritu, 2 Vet.App. 492 (1992).  Accordingly, the Board 
finds, by a preponderance of the evidence, that the 
appellant's cognitive disorder is not causally related to his 
in- service head trauma injury, or any other event, which 
occurred during active service.  The benefit of the doubt 
rule is not for application on this claim.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for a left occipital headache disorder is 
granted.

Service connection for a vertigo disability is denied.

Service connection for a cognitive disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

